Citation Nr: 0918439	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder contusion and myositis.

2.  Entitlement to an increased disability rating for 
residuals of fracture of the left carpal scaphoid bone, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to 
December 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for residuals of a left 
shoulder contusion and myositis, and which denied entitlement 
to a disability rating in excess of 10 percent for residuals 
of fracture of the left carpal scaphoid bone.

In June 2007, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for residuals of a left 
shoulder contusion and myositis, and remanded this issue on 
the merits for further evidentiary development.  The 
requested development was completed, and the case has now 
been returned to the Board for further appellate action.

In its June 2007 decision, the Board also denied entitlement 
to an initial compensable disability rating for bilateral 
sensorineural hearing loss, as well as denied entitlement to 
service connection for a low back disorder, a right foot 
disorder, headaches, a right knee disorder, and a neck 
disorder.  Because a final Board decision was rendered with 
regard to these six disabilities, such issues are no longer a 
part of the current appeal.

For reasons explained below, the issue of entitlement to a 
disability rating in excess of 10 percent for residuals of 
fracture of the left carpal scaphoid bone is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.




FINDING OF FACT

The Veteran's residuals of a left shoulder contusion and 
myositis were not shown in service or for many years 
thereafter, and have not been shown by competent medical 
evidence to be etiologically related to his active service.


CONCLUSION OF LAW

Residuals of a left shoulder contusion and myositis were not 
incurred in or aggravated by active service, and their 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a June 2007 letter, the AMC provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated 
in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding his claim.  Thus, 
he was provided with a meaningful opportunity to participate 
in the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records document that the Veteran 
complained of pain in his left trapezius in September 1954, 
and it was noted that he was on the football team.  
Thereafter, in October 1954, the Veteran presented for 
treatment when he was in hit in the left shoulder while 
playing football.  Physical examination at that time in 
October 1954 revealed no evidence of fracture or dislocation 
and no limitation of motion of the left shoulder.  An 
impression of contusion of the left shoulder was rendered, 
and treatment was prescribed.  The Veteran's December 1954 
separation examination was negative for any complaints, 
treatment, or diagnosis of a left shoulder disability.

Following discharge from service, the Veteran underwent a VA 
examination in 
June 1958.  On that occasion, it was noted that the Veteran's 
left collarbone did not bother him.  His left clavicle was 
assessed as normal.

VA treatment records dated from March 2004 through February 
2008 document the Veteran's intermittent complaints of left 
shoulder pain.  In March 2004, it was noted that such pain 
had started a couple of months prior, and that the Veteran 
denied any trauma to the left shoulder.  He participated in 
numerous VA physical therapy sessions from March 2004 through 
October 2004, and reports of such sessions noted that his 
left shoulder pain was likely secondary to rotator cuff 
tendonitis.

The Veteran underwent a VA joints examination in April 2004.  
On that occasion, 
it was noted that he had had a collar bone injury while 
playing football in service.  
It was also noted that he had been involved in a bus accident 
in service, but the Veteran stated that such accident had 
resulted in injury to his low back, with no mention of any 
shoulder injuries being connected to this incident.  Physical 
examination revealed that his left collarbone was slightly 
tender, but otherwise 
there was no abnormality noted.

In a March 2005 VA treatment record, the Veteran reported 
that he had had terrible pain in his shoulders since service.  
However, the record shows that, following 
his discharge from service, the Veteran did not seek medical 
treatment for left shoulder pain until March 2004, and 
reported at that time that such pain had started a couple of 
months prior.  In an April 2005 statement, the Veteran 
contended that he broke his collarbone in service, in 
addition to sustaining severe punishment to his shoulders 
while playing football in service.  However, his service 
treatment records show that there was no evidence of fracture 
to his left shoulder in service.

In a September 2007 VA treatment record, the Veteran was 
diagnosed with chronic arthritis of the left shoulder.

Pursuant to the Board's June 2007 remand, the Veteran 
underwent another VA joints examination in December 2008.  On 
that occasion, the Veteran stated that 
he had had no major injury or trauma to his left shoulder 
while he was in the service.  Rather, he reported that his 
left shoulder pain had been worsening for at least five 
years.  Physical examination revealed tenderness to palpation 
over the anterior and superior aspects of the left shoulder, 
but no gross deformity was demonstrated.  The Veteran was 
diagnosed with left shoulder impingement syndrome.  An 
accompanying X-ray revealed moderate acromioclavicular (AC) 
joint hypertrophic changes.

In a February 2009 addendum, the December 2008 examiner 
opined that the Veteran's current left shoulder condition is 
most likely caused by degenerative changes through aging, and 
is less likely related to his military service.  The 
rationale provided for such opinion was that, although the 
Veteran was treated in service for a left shoulder contusion 
in October 1954, such contusion of the left shoulder was not 
found on subsequent examination.  Accordingly, as noted 
above, both the December 1954 and June 1958 examinations were 
normal with regard to the left shoulder.


The Board finds that the preponderance of the competent and 
probative evidence shows that the Veteran's current left 
shoulder condition was not shown in service or for many years 
thereafter, and is not etiologically related to his active 
service.  To the extent that the Veteran himself believes 
that there is a medical nexus between his left shoulder 
disability and his military service, it is well established 
that lay persons without medical training, such as the 
Veteran, are not competent to comment on matters requiring 
medical expertise, such as the etiology of an orthopedic 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
concerning the relationship 
between his current disorder and service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for left shoulder contusion and myositis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a left 
shoulder contusion and myositis is denied.




REMAND

A review of the record reflects that the Veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for residuals of fracture of the left carpal scaphoid bone 
was denied in the June 2004 rating decision.  On his April 
2005 VA Form 9, the Veteran noted the left wrist issue and 
indicated that he had chronic pain in his left wrist.  Such 
may be construed as a timely notice of disagreement with the 
evaluation assigned to the residuals of fracture of the left 
carpal scaphoid bone.  In the June 2007 Board decision, the 
issue concerning entitlement to a disability rating in excess 
of 10 percent for residuals of fracture of the left carpal 
scaphoid bone was listed on the cover page, but was 
inadvertently not addresses elsewhere in the document.  It is 
apparent that the instructions for this issue should have 
been to issue a statement of the case.  In March 2009, the 
AMC included the issue in the supplemental statement of the 
case.  Pursuant to 38 C.F.R. § 19.31, "In no case will a 
Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case."  
Accordingly, the Board is required to remand this issue to 
the RO/AMC for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC 
has issued the statement of the case, the claim should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue of a statement of 
the case pertaining to the claim for a 
disability rating in excess of 10 percent 
for residuals of fracture of the left carpal 
scaphoid bone, so that the Veteran may have 
the opportunity to complete an appeal on 
this issue (if he so desires) by filing a 
timely substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


